Citation Nr: 1702652	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $2,100, to include consideration of the validity of the debt.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to April 1980.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The record indicates that the Veteran cancelled a requested Travel Board hearing scheduled in August 2009.  There have been no subsequent requests for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed below, the Board finds that the appeal must be remanded for further development.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c)(1) (2015).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  To this end, the Board notes that the Veteran has asserted that the amount of the overpayment is incorrect.  Accordingly, for the sake of completeness, the preliminary matter of the validity of the debt must be addressed.

Although the reasons and bases of the statement of the case discusses the creation of the overpayment, the dates provided are incorrect and do not provide for proper calculation of the $2100 currently listed as the overpayment amount.  The Veteran's appeal must be remanded to the AOJ in order that the validity of the debt may be specifically adjudicated by the AOJ, and so that the AOJ can properly explain the dates and calculation of the overpayment.  Since the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  Therefore, this matter must be remanded for adjudication of the threshold question of whether the debt at issue was properly created.

In a November 2006 letter the Veteran reported that his Army pay was reduced as of August 2006 to reflect VA compensation monthly payment and that therefore the overpayment should be less than $2100.  In support of this assertion he submitted a Retiree Account Statement, showing new pay as of August 1, 2006, and this statement has an item labeled "VA WAIVER."  The $2,100 overpayment was calculated based on the Veteran receiving full military retirement pay and full VA compensation benefits until December 2006.  In order assess the Veteran's current overpayment debt, and to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated, to include amounts paid and due.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran a written paid and due statement of the Veteran's VA disability compensation benefits for the time period relevant to the overpayment.  A copy of the paid and due statement should be associated with the record.

2.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  The AOJ should discuss whether the Retiree Account Statement submitted by the Veteran reflects that the Veteran was not receiving full military retirement pay and full VA compensation benefits several months prior to  December 2006.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.

3.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing all pertinent laws, regulations, and evidence of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




